ITEMID: 001-77541
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: TUNC v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Yusuf Tunç, is a Turkish national who was born in 1955 and lives in Elazığ. He was represented before the Court by MM. A. C. Zülfikar, K. Çetin and M. Gündoğdu, lawyers practising in Elazığ.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until 1994 the applicant and his family lived in the Çambulak village, a hamlet of the Balveren village in the district of Ovacık in Tunceli province, where he owned property. The applicant submitted documentary evidence, proving his ownership of the property which bears the stamp of the relevant municipality of 16 August 2001. He submitted another document proving ownership of properties belonging to his father, bearing the stamp of the relevant municipality of 25 December 2001.
In October 1994 security forces forcibly evacuated the Çambulak village on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Elazığ where they currently live.
In 1994 the applicant filed petitions with the offices of the public prosecutor in Ovacık, the State of Emergency Region Governor and the Ovacık District Governor, requesting redress for the damage he had suffered and sought permission to return to his village. However, he did not receive any response from these authorities.
On unspecified dates, he filed petitions with the Ministry of Public Works and Settlement and the Ministry of Interior requesting permission to return to his village and compensation for the damage he suffered.
On 2 February 1999 he lodged petitions with the offices of the District Governor, the Presidency of the National Assembly, the Prime Minister’s office and the President’s office in order to be provided with government aid. He further asked the authorities to permit him to return to his village.
On 24 August 2001, the applicant filed a petition with the Office of the Ovacık Governor regarding the alleged forced evacuation.
On 31 October 2001 the Office of the Ovacık Governor replied to the applicant’s petition, stating that the applicant’s request would be considered under the scope of the “Return to the Village and Rehabilitation Project” and that he would be informed of the developments.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection, Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The Government further maintained that there are already thousands of applications lodged before these Commissions seeking compensation and that any villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-...).
